284 A.2d 291 (1971)
Zoltan D. SZUCS, Defendant Below, Appellant,
v.
The STATE of Delaware, Plaintiff Below, Appellee.
Supreme Court of Delaware.
November 18, 1971.
Zoltan D. Szucs, pro se.
Charles Brandt, Deputy Atty. Gen., Dover, for plaintiff below, appellee.
Before WOLCOTT, C. J., and CAREY and HERRMANN, JJ.
PER CURIAM:
This is an appeal from a conviction in the Superior Court for operating an automobile at an excessive speed. The sentence was a fine of $25. and costs.
The jurisdiction of this Court is constitutionally limited to "appeals from the Superior Court in criminal causes, upon application of the accused in all cases in which the sentence shall be death, imprisonment exceeding one month, or fine exceeding One Hundred Dollars, and in such other cases as shall be provided by law; * * *." Del.Const. Art. 4, § 11(1) (b).
The appellate jurisdiction of this Court, as thus established by the Constitution, has not been changed by statute under the "such other cases as shall be provided by law" proviso. The only pertinent statute is 21 Del.C. § 708; that Statute relates only to appeals to the Superior Court.[*]
Accordingly, the appeal is dismissed.
NOTES
[*]  21 Del.C. § 708 provides:

"§ 708. Appeal
"Any person convicted under the provisions of this title shall have the right of an appeal, unless otherwise stated in this title to the Superior Court, upon giving bond in the sum of $500 to the State with surety satisfactory to the Mayor, justice of the peace, or a judge before whom such person was convicted, such appeal to be taken and bond given within 15 days from the time of conviction. Such appeal shall operate as a stay or supersedeas of all proceedings in the court below in the same manner that a certiorari from the Superior Court operates. The taking of such appeal shall constitute a waiver by the appellant of his right to a writ of certiorari in the Superior Court."